DETAILED ACTION
Office Action Summary
Instant application was filed 11/27/2018. Claims 1-20 are pending in the instant application. Claims 1-20 are rejected under 35 USC § 103. 
Instant office action is in response to applicants arguments/amendments filed 3/23/2021, applicant’s arguments have been considered and are persuasive for 35 USC 112 rejection but are not persuasive for the 35 USC 103 rejection.  Please see the updated limitations and examiners response to how the art teaches the limitations.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Shelton et. al (US Pre-Grant Publication No: 2019/0125361) hereinafter referred to as Shelton in view of Zeryihun et al. (US Pre-Grant Publication No: 2020/0079319) hereinafter referred to as Zeryihun.

As per claims 1, 8 and 15, Shelton teaches  a plurality of parts  communicatively interconnected as component peers in a blockchain network that in response to a transaction request received from a component peer, of the plurality of component peers, is configured to one or more of: (Shelton, figure 2, shows a device with multiple components in use and [0948] teaches blockchain and [0950], teaches authenticating part and replacing part)
generate and endorse a transaction to replace a part of the plurality of parts; and (Shelton, figure 2, and [0948]-[0950], teaches using blockchain and replacing parts and continually monitoring and replacing defective parts)
generate and endorse a transaction to  (Shelton, figure 2, shows a device with multiple components in use and [0948] teaches blockchain)
But Shelton does not teach to reconfigure the device however Zeryihun teaches device reconfiguration. (Zeryihun, [0001], [0028] and [0058])
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Shelton with the method of Zeryihun because trusted repair facilities help prevent unauthorized repair of items.


As per claims 2, 9 and 16, Shelton in view of Zeryihun teaches wherein the transaction to replace a part specifies a repair resource to replace the part with a replacement part, and wherein the blockchain is further configured to: verify that the replacement part is compatible with the device; preconfigure the replacement to operate the device; determine that the repair resource is trusted by an owner of the device; and approve an identify and location of the repair resource.  (Zeryihun, [0001], [0028] and [0058])

As per claims 3 and 10, Shelton in view of Zeryihun teaches wherein the blockchain is configured to: authorize the repair resource to replace the part based on the determination that the repair resource is trusted. (Zeryihun, [0001], [0028] and [0058])

As per claims 4, 11 and 17, Shelton in view of Zeryihun teaches wherein the blockchain determined that the replacement part is not compatible, the blockchain is further configured to remove the authorization for the repair recourse to replace the part and generate a notification. (Shelton, [0951], teaches a device being faulty and removing the device, a faulty device is not compatible with a working system)

As per claims 5, 12 and 18, Shelton in view of Zeryihun teaches wherein, when the blockchain is configured to verify that the replacement part is compatible with the device, the blockchain network is further configured to verify that an eletrnoic security certificate, associated with the replacement part and stored in a shared ledger of the blockchain network, designated that the replacement part is a valid replacement for the part. (Zeryihun, figure 3 and [0028])

As per claims 6, 13 and 19, Shelton in view of Zeryihun teaches wherein the blockchain network is further configured to: receive, from the repair resource, a part completion transaction indicating that the aprt has been replaced with the replacement part; endorse the part completion transaction; and commit the part completion transaction to a shared ledger of the blockchain network. (Zeryihun, figure 3 and [0028])

As per claims 7, 14 and 20, Shelton in view of Zeryihun teaches wherein the blockchain network is further configured to: inhibit operation of the device in response to the blockchain network detecting one or more of: the replacement part malfunctioning or being inoperative; the replacement part part is incompatible with the device; and the  replacement part being identified as a used part provided as a new part. (Zeryihun, figure 3 and [0033])


Other Related Art of Record
Baset (10754959) teaches “An example operation may include one or more of identifying, via a ledger validation thread, a corrupted data block that is stored within a chain of blocks on a distributed ledger, selecting a blockchain peer from among a plurality of blockchain peers that have access to the distributed ledger, and retrieving a replacement data block from the selected peer, determining whether the replacement data block is valid based on one or more of a previously stored validation block associated with the chain of blocks, and, in response to determining the replacement data block is valid, replacing the corrupted data block with the replacement data block on the distributed ledger.”
Ranganathan (10678866) teaches “   A novel computer-based method and associated network database architecture is described to solve the problem of the management, tracking, tracing, auditing, and life cycle management of information artifacts within a content network. In the context of the content network, information artifacts represent models and relationships associated with documents, components, collections, structures, metadata, tasks, milestones, objectives. All information artifacts that define the content network are represented as individual nodes within the network database, which can be a graph database, or a graph-enabled relational or multi-model database. Relationships that exist between the node and its parent node, between nodes representing individual information artifacts or a set of artifacts, as well as reference links to external sources where the information artifact may have originated (such as an external database or system) are represented as a set of edges. Life cycle states of the node representing the information artifact (such as draft, approved) and metadata describing the artifact are also maintained within the structural graph representing the information artifact. Rules related to each node, such as access control or relationship rules will also be maintained for each node individually.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492